Ethridge, J.,
(dissenting).
The appellee testified that the railway company gave him no instructions with reference to the operation- of street cars where there was a break in the wire and the necessity thereby to stop1 cars and repair the wire, and that he did not know of the custom or rule of the com-, pany that gave notice that the wire was repaired' by the coming on of the lights, which indicated that the current had been turned and was not an indication that the current was to be turned on. He testified that there was a signal blown at the power plant whenever the wire was broken and it was necessary to turn the current off. He testified that they gave him no instruction as to how to disconnect the electricity from the car so that it would not move the car and still would light the car. In other words, he had no instruction as to the rule of the company’' or custom of the company at all in reference to the matter here involved. He did have some limited experience in operating the car under ordinary conditions, but was not acquainted with the methods of operation where it was necessary to cut the power off and repair the break in the wire. There is nothing in the record to show that he had any such knowledge, and he testified that he did not have it. There is nothing to show that he knew the custom! of the company. When the superintendent directed the appellee to go and ordered the power turned on lie'was informed that it would not be turned on except on the order of the person who ordered it cut off, and there is nothing to show that he knew the power would be turned on immediately, and that no signal would be given. The proof was ample for the plain*114tiff to sustain the verdict of the jury on this allegation of the plaintiff as to the negligence of the company.
As to the last clear chance proposition, I also think there was sufficient proof to carry the case to the jury. The. plaintiff testified that he was' talking to the motorman on the car ahead, and saw his own car begin to move, and that he ran to the car. The facts are sufficient in my judgment to show that the motorman on the car ahead also saw the car approaching and knew that it was unattended and knew the danger of collision, and that reasonable prudence should have ^caused the motorman to move his own car so as to diminish the force of collision, or if he could to prevent collision at all. The plaintiff’s testimony I think shows clearly that, if the conductor on the car ahead had promptly attempted to move his car, the accident could have been avoided.
I think the majority opinion proceeds upon an assumption that the plaintiff had knowledge of the operation and condition and practices in' such cases, which proof wholly fails to show that he did have and which he testifies that he did not have. Consequently, I think the question of liability was for the jury.